Citation Nr: 1418220	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a seizure disorder, to include as due to herbicide exposure.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a seizure disorder, and granted service connection for PTSD.  The RO assigned his PTSD an initial rating of 50 percent, retroactively effective from September 27, 2011, the date of receipt of his claim.  In response, he appealed the service connection denials, as well as for a higher initial rating for his PTSD.

In February 2014, the Veteran and his wife testified at a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The record was held open for 60 days following the hearing to allow the Veteran to submit additional evidence.  In March 2014, additional evidence was submitted pertinent to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, along with a waiver of RO consideration of the of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2013).

In an August 2013 statement, and again during his February 2014 hearing, the Veteran contended that he was unemployed, at least partially as a result of his of his service-connected PTSD.  Thus, the Board finds that the record has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has thus been added as an additional subject for current appellate consideration. 

A review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. Prior to promulgation of a decision in the appeal, the Veteran indicated on the record at his February 26, 2014 hearing that he would like to withdraw his appeal regarding service connection for a seizure disorder, to include as due to herbicide exposure.

2.  The relevant competent evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to service, specifically in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for a seizure disorder, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b)(3).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  38 C.F.R. § 20.204(b)(1).  The Veteran withdrew the appeal of his claim of entitlement to service connection for a seizure disorder, to include as due to herbicide exposure, both on the record at the February 2014 Board hearing and subsequently in a written statement submitted to the Board in March 2014.  38 C.F.R. § 20.204(b)(1).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.

II.  Veterans Claims Assistance Act of 2000

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus have been granted, as discussed below.  Consequently, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

In this case, private audiological reports from March 2012 and March 2013 diagnose bilateral sensorineural hearing loss and tinnitus.  Additionally, the audiograms preformed in conjunction with those private reports confirm that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels at or above 40 decibels at 4000 Hertz bilaterally on both examinations.  See 38 C.F.R. § 3.385 (2013); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  See also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, as a fact finder, is able to interpret audiometric data presented in a graphical format in private audiological examinations).  

Moreover, the Veteran reported exposure to combat noise, including artillery fire, explosions, and mortar attacks, in statements dated in October 2011 and March 2012, and also in his February 2014 hearing testimony.  His Form DD-214 indicates his service duty MOS was as a Field Wireman attached to an artillery battalion in Republic of Vietnam, and that he was awarded the Vietnam Cross of Gallantry with Palm and the Bronze Star.  As such, it is highly probable that was engaged in combat as he consistently described.  Consequently, exposure to loud noise is certainly consistent with the circumstances, conditions, and hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, the Veteran's lay assertions of acoustic trauma are sufficient to establish in-service hazardous noise exposure.  Id.; see also Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Although the Veteran's entrance and separation examinations are silent for complaints of bilateral hearing loss and tinnitus, and although his October 1969 separation examination reflects hearing within normal limits, the Veteran testified at the February 2014 Board hearing that his hearing loss and tinnitus first manifested toward the end of his active duty service, so in 1969, and have progressively worsened since that time.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  This testimony is supported by September 2011 VA treatment records reflecting his prior, consistent reports of the onset of hearing loss and tinnitus as coincident with his separation from active duty in September 1969.  In this regard, the Veteran is competent to report observing ringing in his ears and a decline in his hearing acuity during and since serving in combat in Vietnam, as hearing loss and tinnitus are conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, the Veteran is credible in his report of suffering decreased hearing and tinnitus during service.  Moreover his testimony was confirmed by his wife, who credibly testified at the February 2014 Board hearing that she observed his hearing loss immediately upon his return from Vietnam.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during the Veteran's active service and have continued to progress since that time.  See Reeves, 682 F.3d at 998-99 (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).

Additionally, the Veteran has submitted a March 2012 opinion from a private audiologist, who, after examining the Veteran, considering his reported medical history, and performing audiological testing, found that his bilateral hearing loss and tinnitus were as likely as not caused by or related to his in-service hazardous noise exposure, as the hearing loss pattern he displays is of the type commonly associated with such noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Although the examiner did not review the claims file, the opinion was based on an accurate history reported by the Veteran, particularly as it relates to in-service noise exposure, and was supported by sufficient rationale.  Id.  Thus, there is medical evidence supporting the nexus between the Veteran's current bilateral hearing loss and tinnitus and his active service.

In sum, there are current diagnoses of bilateral hearing loss and tinnitus, which have been attributed to in-service, combat-related acoustic trauma by competent medical and lay evidence.  Although there are VA examination reports and opinions of record that are unfavorable, the Board finds that the evidence is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, the Board finds that, with application of the doctrine of reasonable doubt, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

The appeal as to the claim of entitlement to service connection for a seizure disorder, to include as due to herbicide exposure, is dismissed. 

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

The Veteran was most recently afforded a VA examination to evaluate his service-connected PTSD in June 2012.  In his February 2014 videoconference hearing, the Veteran stated that his service-connected PTSD had worsened since his last VA examination, to include thoughts of suicide, a decreasing ability to handle stressful situations, and neglect of his personal appearance and hygiene.  Accordingly, a new examination is needed prior to a final adjudication of the Veteran's current claim.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).

Additionally, as alluded to above, the Veteran's submitted a statement in August 2013, and also testified in February 2014, that his service-connected PTSD interfered with his ability to obtain and maintain employment, specifically stating that he has been unemployed since May 2012 and attributing his unemployment to the manifestations of his PTSD.  Based on this statement, the Board finds that a claim for a TDIU has been raised by the record.  In this regard, in Rice v. Shinseki, 22 Vet. App. at 453-54, the Court determined that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, a remand is required.

Finally, as the case must be remanded for the foregoing reasons, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran a TDIU application form for completion (VA Form 21-8940), and notify him about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information or evidence that he is expected to provide; and (3) the information and evidence that VA will seek to obtain on his behalf.  A copy of this notification must be associated with the claims folder.  

2.  Make arrangements to obtain the Veteran's treatment records from the Columbia, South Carolina VAMC (to include specifically the Rock Hill, South Carolina Community Based Outpatient Clinic (CBOC)), dated since April 2013. 

3. Thereafter, schedule the Veteran for a VA psychiatric examination. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.

The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational functioning, and assigned a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.

The VA examiner is also asked to comment on whether the Veteran's service-connected disabilities (PTSD, hearing loss, and tinnitus), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

A complete explanation should be provided for any opinion expressed.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


